Title: Nathaniel H. Hooe to Thomas Jefferson, 6 September 1813
From: Hooe, Nathaniel H.
To: Jefferson, Thomas


          Sir King George Ct Forest Hill Sept 6th 1813
          Your favor of the 21st of july I have reced after lying in the post office at Fredericksburg upwards of one month.
			 at the same time I reced a letter from Messrs Gipson & Jefferson which had also been in the office for some time, covering a check on the Farmers Bank of Fredericksburgh for 76. D 60 c in my favor on your Accpt which they requested I
			 would inform you of when I reced it, which sum is in full with the Interst, I am sorry to learn by your favor that you ware among the unfortunate farmers who were caught with their Flour on hand after Such a very high price had been offering, But the distance you are from market
			 accounts for t it, the last years crop of wheat h about me has been sold at a very high price and I beleive the money all gone, & we are regreting
			 very much the present low prices of wheat & corn, in In this quarter I beleive we are all most a half year before you in the disposal of our crops which is generally I beleive an advantage in quantity, & sometimes the use of money ariseing from early salesyours Very Respectfully
          Nathl H. Hooe
        